DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device for controlling fluid flow” and “a device for connecting the temperature sensitive material to the fluid flow control device” in Claim 1; “a motion amplifier” in Claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Keuren et al. (US 2,214,844, hereinafter “Van Keuren”).
Regarding Claim 1, Van Keuren discloses an apparatus (fig. 2 and 3) for controlling fluid flow (fluid flow from inlets 6 or 7 to outlet/drain 8), comprising: a temperature sensitive material (13), comprising a first physical property at a first temperature and a second physical property at a second temperature (bimetal commonly used in the construction of thermostats, p. 1 col. 2, lines 9-12), a device for controlling fluid flow (valve disk 10, p. 1 col. 1 line 54-p. 1 col. 2 line 3), a device for connecting the temperature sensitive material to the fluid flow control device (bolt 15, p. 1 lines 9-19), wherein the connecting device is configured so that the fluid flow control device is in a first position at the first temperature (closed, fig. 2) and in a second position at a second temperature (open)( p. 1 col. 2 lines 39-47 describes the operation of the temperature sensitive material 13 connected to bolt 15 which moves valve disk 10).
Regarding Claim 4, Van Keuren discloses the connecting device (15) is a motion amplifier (bolt 15 is connected to moment arm 14 of the temperature sensitive material 13; the moment art 14 and bolt 15 amplify the motion from the bent end of temperature sensitive material 13).
Regarding Claim 5, Van Keuren discloses the first temperature is a cryogenic temperature (the claim limitation does not state that the fluid controlling device moves from an one position to another when the temperature reaches a first temperature cryogenic temperature, the claim only states the first position at a first temperature; here Van Keuren discloses the valve is open when the temperature is approximately at or below 0 C and this includes cryogenic temperature, explained in p. 1 col. 2 lines 4-25).
Regarding Claim 6, Van Keuren discloses the first temperature is less than about -150 C  (the claim limitation does not state that the fluid controlling device moves from an one position to another when the temperature reaches a first temperature of -150C, the claim only states the first position at a first temperature; here Van Keuren discloses the valve is open when the temperature is approximately at or below 0 C and this includes a temperature of -150C, explained in p. 1 col. 2 lines 4-25).
Regarding Claim 7, Van Keuren discloses the first temperature is less than about -173 C  (the claim limitation does not state that the fluid controlling device moves from an one position to another when the temperature reaches a first temperature of -173C, the claim only states the first position at a first temperature; here Van Keuren discloses the valve is open when the temperature is approximately at or below 0 C and this includes a temperature of -173C, explained in p. 1 col. 2 lines 4-25).
Regarding Claim 8, Van Keuren discloses the first temperature is less than about -196 C  (the claim limitation does not state that the fluid controlling device moves from an one position to another when the temperature reaches a first temperature of -196, the claim only states the first position at a first temperature; here Van Keuren discloses the valve is open when the temperature is approximately at or below 0 C and this includes a temperature of -196C, explained in p. 1 col. 2 lines 4-25).
Regarding Claim 9, Van Keuren discloses the second temperature is ambient temperature (the claim limitation does not state that the fluid controlling device moves from an open position to a closed position when the temperature reaches a second temperature that is ambient, the claim only states the second position at a second temperature closed position when temp is above the freezing point, explained in p. 1 col. 2 lines 4-25).
Regarding Claim 10, Van Keuren discloses the second temperature is greater than 0 C (the claim limitation does not state that the fluid controlling device moves from an open position to a closed position when the temperature reaches a second temperature of greater than 0C, the claim only states the second position at a second temperature; here Van Keuren discloses closed position when temp is above the freezing point, explained in p. 1 col. 2 lines 4-25).
Regarding Claim 11, Van Keuren discloses the second temperature is greater than 20 C (the claim limitation does not state that the fluid controlling device moves from an open position to a closed position when the temperature reaches a second temperature of greater than 20C, the claim only states the second position at a second temperature; here Van Keuren discloses the valve is closed when the temperature is approximately at or above 0 C and this includes 20C, explained in p. 1 col. 2 lines 4-25).
Regarding Claim 12, Van Keuren discloses the connecting device (bolt 15) is configured to hold the fluid controlling device (disk 10) captive in the first position (open position, arm 14 unseats the valve, and does not allow disk 10 to reseat), and to release the fluid controlling device in the second position (closed position; arm 14 seats the disk 10 on the valve seat 9, however the disk 10 can move if pressure at outlet 8 times the moment arm 14 is greater than the spring force in thermostat 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Van Keuren et al. (US 2,214,844, hereinafter “Van Keuren”) in view of Haynes et al. (US 8,420,225, hereinafter “Haynes”).
Regarding Claim 2, Van Keuren discloses the temperature sensitive material. Van Keuren does not disclose the temperature sensitive material is aluminum wire or stainless steel wire.
Haynes teaches a stainless steel wire (ferritic stainless steels, martensite or precipitation hardened stainless steel, col. 1 lines 38-40).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the temperature sensitive material, as disclosed by Van Keuren, by using a layer made from stainless steel (ferritic stainless steels, martensite or precipitation hardened stainless steel, col. 1 lines 38-40), as taught by Haynes, for the purpose of allowing a bimetal material that has a low coefficient of thermal expansion (col. 2 lines 49-60).
Regarding Claim 3, Van Keuren discloses the temperature sensitive material (13) comprises the shape of an Archimedean spiral (fig. 2 illustrates a Archimedean spiral shape).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Borresen (US 2,240,435), Bonelli (US 1,508,872), and Gradner et al. (US 4,763,682) disclose thermally actuated valves with bimetallic spiral thermostats.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753